          21-03009-hcm
El Paso County - County CourtDoc#1-4
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab3/10/2020
                                                                                       Filed   1 Pg 1 of  12 AM
                                                                                                       11:53
                                                                                                          Norma Favela Barceleau
                                                                                                                     District Clerk
                                                                                                                  El Paso County
                                                                                                                  2020DCV0914
                                           CAUSE NO. ______________________

             WESTAR INVESTORS GROUP, LLC,                        §          IN THE DISTRICT COURT
             SUHAIL BAWA, AND SALEEM MAKANI,                     §
                                                                 §
                     Plaintiffs,                                 §
                                                                 §
             v.                                                  §
                                                                 §          _____ JUDICIAL DISTRICT
             THE GATEWAY VENTURES, LLC,                          §
             PDG PRESTIGE, INC., MICHAEL                         §
             DIXSON, SURESH KUMAR,                               §
             AND BANKIM BHATT,                                   §
                                                                 §
                     Defendants.                                 §          EL PASO COUNTY, TEXAS

                                          PLAINTIFFS’ ORIGINAL PETITION

                     Plaintiffs Westar Investors Group, LLC, Suhail Bawa and Saleem Makani file this original

             petition against Defendants The Gateway Ventures, LLC, PDG Prestige, Inc., Michael Dixson,

             Suresh Kumar, and Bankim Bhatt, and would respectfully show the Court as follows:

                                                                I.

                                                    DISCOVERY LEVEL

                     1.      Discovery in this case is intended to be conducted under Level 3 of Rule 190.4 of the

             Texas Rules of Civil Procedure.

                                                               II.

                                                           PARTIES

                     2.      Plaintiff Westar Investors Group, LLC is a domestic limited liability company doing

             business in Texas.

                     3.      Plaintiff Suhail Bawa is an individual residing in Texas. The last three digits of his

             driver’s license number are 945, and the last three digits of his social security number are 260.

                     4.      Plaintiff Saleem Makani is an individual residing in Texas. The last three digits of his

             driver’s license number are 644, and the last three digits of his social security number are 260.

             PLAINTIFFS’ ORIGINAL PETITION                                                                    PAGE 1
21-03009-hcm Doc#1-4 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 1 Pg 2 of 12



         5.      Defendant The Gateway Ventures, LLC is domestic limited liability company doing

  business in Texas, and may be served through its registered agent, PDG Prestige, Inc., at 780 N.

  Resler Drive, Suite B, El Paso, Texas 79912.

         6.      Defendant PDG Prestige, Inc. is domestic corporation doing business in Texas, and

  may be served through its registered agent, Michael Dixson, at 780 N. Resler Drive, Suite B, El

  Paso, Texas 79912.

         7.      Defendant Michael Dixson is an individual residing in Texas and may be served at

  780 N. Resler Drive, Suite B, El Paso, Texas 79912.

         8.      Defendant Suresh Kumar is an individual residing in Texas and may be served at 423

  Bandera Lane, Sunnyvale, Texas 75182.

         9.      Defendant Bankim Bhatt is an individual residing in Texas and may be served at 2416

  Holly Land, Temple, Texas 76502.

                                                   III.

                                                VENUE

         10.     Venue is proper in El Paso County, Texas pursuant to Sections 15.011, 15.002 and

  15.005 of the Texas Civil Practice and Remedies Code because El Paso County is the county where

  the real property that forms the basis of this suit is located and is the county in which all or a

  substantial part of the events or omissions giving rise to the claim occurred.

                                                   IV.

                           JURISDICTION AND CLAIM FOR RELIEF

         11.     The Court has jurisdiction over this matter because Plaintiffs seek damages within the

  jurisdictional limits of this Court. TEX. R. CIV. P. 47(b). Plaintiffs states that they seeks monetary

  relief against Defendants of more than $1,000,000. TEX. R. CIV. P. 47(c).



  PLAINTIFFS’ ORIGINAL PETITION                                                                  PAGE 2
21-03009-hcm Doc#1-4 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 1 Pg 3 of 12



                                                  V.

                                      SUMMARY OF FACTS

         12.     In or around October 2018, Defendants Suresh Kumar (“Kumar”) and his partner,

  Bankim Bhatt (“Bhatt”), approached Plaintiffs Suhail Bawa (“Bawa”) and Saleem Makani

  (“Makani’) about a possible project in El Paso, Texas to build a Marriott hotel. Bawa and Makani

  met with Kumar and Bhatt on or about November 19, 2018 to visit the hotel site.

         13.     At that time, Bhatt represented that he already had the Marriott Element Hotel “flag”

  approved for this hotel site, which was to be approximately 2.4 acres. It was also represented to

  Bawa and Makani by Kumar and Bhatt that the developer for this site was Defendant Michael

  Dixson, and that he was developing the entire 20-acre tract where this project would be located.

  Bawa and Makani were told that the cost for the 2.4-acre parcel would be approximately $2.8.

         14.     Unbeknownst to Bawa and Makani at the time, Dixson was paying Kumar and Bhatt

  a substantial finder’s fee for bringing Bawa and Makani into this project. Also unbeknownst to Bawa

  and Makani, Kumar and Bhatt were gathering a separate group of investors to bid on a neighboring

  parcel on the same 20-acre tract to build a competing hotel.

         15.     Based on Kumar’s and Bhatt’s representations, Bawa and Makani paid a down

  payment to Dixon to secure the deal.

         16.     On or about December 12, 2018, Bawa, Makani and Kumar formed Plaintiff Westar

  Investors Group, LLC (“Westar”), of which they are all members, for the purpose of acquiring the

  above-referenced tract to develop the Marriott Element Hotel. Bhatt curiously requested that he not

  be added as a member in Westar at that time.

         17.     Westar then entered into a written Interest Subscription Agreement and Real Property

  Contract with Defendant The Gateway Ventures, LLC (“Gateway”) and Defendant PDG Prestige,



  PLAINTIFFS’ ORIGINAL PETITION                                                                PAGE 3
21-03009-hcm Doc#1-4 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 1 Pg 4 of 12



  Inc. (“Prestige”), both of which are wholly owned and managed by Dixson, on December 17, 2018,

  as later restated and amended on April 2, 2019 (the “Agreement”).

         18.     Under the Agreement, Gateway and PDG agreed to sell and transfer to Westar

  approximately 2.3 acres of land located on Gateway Blvd., El Paso, Texas, as reflected on the site

  plan attached to the Agreement as Exhibit A, for the purpose of constructing the aforementioned

  Marriott Element hotel (the “Element Hotel Parcel”), in exchange for a purchase price of $2.35

  million (the “Purchase Price”).

         19.     The Agreement provided that the closing for the sale of the Element Hotel Parcel

  would be within three months of the effective date, which was April 2, 2019 – making the closing

  date July 2, 2019.

         20.     However, Gateway and PDG failed to close on the Element Hotel Parcel on July 2,

  2019. Dixson, on behalf of Gateway and PDG, repeatedly misrepresented to Westar what amount of

  funds were to be deposited and when, and then claimed that Gateway and PDG could not close on

  time because of Westar.

         21.     In reality, at all times when Westar was asked to make a deposit towards the Purchase

  Price, it promptly did so. Some of the funds deposited towards the Purchase Price came from Bawa,

  some from Makani, and some from Kumar.

         22.     It was also represented that Westar’s investment in the Element Hotel Parcel would

  be used for Dixson, Gateway and PDG to acquire a loan to purchase the entire 20-acre tract where

  the Element Hotel Parcel was located. According to Dixson, without Westar’s investment, he could

  not close on the 20-acre tract.

         23.     Regardless, before the end of 2019, Westar had fully paid the entire amount of the

  Purchase Price to Gateway and PDG.



  PLAINTIFFS’ ORIGINAL PETITION                                                                PAGE 4
21-03009-hcm Doc#1-4 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 1 Pg 5 of 12



         24.     At around the same time, Bawa and Makani learned about the side project that Kumar

  and Bhatt were leading with a separate group of investors to close on a neighboring parcel of land

  out of the 20-acre tract that Gateway and PDG were developing (the “Side Project”), representing a

  gross conflict of interest by Kumar, a member of Westar.

         25.     Worse yet, Kumar and his partners in the Side Project began making representation to

  Gateway and PDG regarding funds Kumar deposited with Gateway under the Agreement to be used

  for the Element Hotel Parcel. More specifically, Kumar and his partners in the Side Project made

  representations that certain funds Kumar had unambiguously paid to Gateway to be used for the

  Element Hotel Parcel were instead intended to be used for the Side Project.

         26.     Based on the foregoing, on January 30, 2020, Dixson, on behalf of Gateway/PDG

  sent correspondence to the Westar members representing that there was a dispute regarding

  $1,043,750 that had been deposited by Kumar and where those funds should be allocated: to the

  Element Hotel Parcel or to the Side Project.

         27.     Curiously, despite this claimed dispute as to which project Kumar’s funds should

  have been allocated to, Dixson had previously sent correspondence to Westar in or around December

  2019 which specifically detailed the funds that Kumar had deposited towards the Purchase Price for

  the Element Hotel Parcel, which funds Dixson now claimed were disputed.

         28.     In response to Dixson’s January 30, 2020 correspondence, Kumar stated in writing on

  January 31, 2020 that the sum of 822,500.00 out of the aforementioned funds was in fact intended to

  be allocated to the Element Hotel Parcel.

         29.     On February 6, 2020, Dixson, on behalf of Gateway/PDG wrote to the Westar

  members again and stated that, after taking into account Kumar’s $822,500 allocation, there

  remained due and owing on the Element Hotel Parcel approximately $41,000.00.



  PLAINTIFFS’ ORIGINAL PETITION                                                               PAGE 5
21-03009-hcm Doc#1-4 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 1 Pg 6 of 12



         30.     In response, that same day, Kumar stated in writing that an additional $41,000 out of

  the aforementioned funds was also intended to be allocated to the Element Hotel Parcel. Dixson

  acknowledged receipt of this on February 6, 2020.

         31.     Therefore, as of February 6, 2020, it was admitted and acknowledged in writing by all

  necessary parties that the entire amount of the Purchase Price had been paid by Westar and allocated

  to the Element Hotel Parcel.

         32.     However, despite having Kumar’s admissions in writing, Gateway and PDG still

  refuse to close on the Element Hotel Parcel, claiming there is still a “dispute” as to the allocation of

  Kumar’s funds.

         33.     If Kumar has in fact reneged on his written admissions and tries to re-allocate his

  investment from the Element Hotel Parcel to the Side Project, such would be a gross breach of his

  fiduciary duties to Westar. Kumar has, subsequent to February 6, 2020, refused to state his intentions

  in writing as to the allocation of those funds.

         34.     Additionally, upon information and belief, Gateway and PDG have attempted to

  change or relocate the site plan for the Element Hotel Parcel from the original agreed-upon site plan

  attached to the Agreement as Exhibit A, to another less-desirable location on the 20-acre tract. This

  was done without notice to Westar and without its approval. Westar agreed to purchase the Element

  Hotel Parcel at the location reflected on the site plan attached as Exhibit A to the Agreement and did

  not agree to Gateway’s unilateral change.

         35.     Plaintiffs stand ready and willing to close on the Element Hotel Parcel at the location

  reflected on the site plan attached as Exhibit A to the Agreement.

         36.     If Gateway and PDG refuse to close, then Plaintiffs are entitled to a refund of the

  entire Purchase Price under the Agreement.



  PLAINTIFFS’ ORIGINAL PETITION                                                                    PAGE 6
21-03009-hcm Doc#1-4 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 1 Pg 7 of 12



         37.      Despite Westar’s demands, Gateway and PDG have refused to close or refund the

  Purchase Price to Plaintiffs.

         38.      Upon information and belief, Kumar, Bhatt and Dixson acted together to acquire

  millions of dollars from Westar and its members, Bawa and Makani, to be used to fund a loan to

  acquire the entire 20-acre tract of land, but with no intention of ever delivering the Element Hotel

  Parcel to them.

                                                  VI.

                                    BREACH OF CONTRACT

         39.      Plaintiffs re-allege and incorporate by reference all allegations contained in the

  foregoing paragraphs.

         40.      Gateway and PDG have materially breached the Agreement, as described in the

  foregoing paragraphs.

         41.      As a result of the foregoing acts or omissions by Gateway and PDG, Plaintiffs have

  been damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which

  they now sue.

         42.      In addition or in the alternative, Plaintiffs seek specific performance requiring

  Gateway and PDG to close on the sale of the Element Hotel Parcel and transfer same to Plaintiffs,

  for which they now sue.

                                                 VII.

                    MONEY HAD AND RECEIVED/UNJUST ENRICHMENT

         43.      Plaintiffs re-allege and incorporate by reference all allegations contained in the

  foregoing paragraphs.




  PLAINTIFFS’ ORIGINAL PETITION                                                                PAGE 7
21-03009-hcm Doc#1-4 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 1 Pg 8 of 12



          44.     In addition or in the alternative, Gateway and PDG hold money that belongs to

  Plaintiffs in equity and good conscience and is due and owing, as set forth in the preceding

  paragraphs.

          45.     In addition or in the alternative, a benefit has been conferred upon Gateway and PDG

  and they will be unjustly enriched if they fail to remit the foregoing funds to Plaintiffs as set forth in

  the preceding paragraphs.

          46.     As a result of the foregoing acts or omissions by Gateway and PDG, Plaintiffs have

  been damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which

  they now sue.

                                                    VIII.

                                    DECLARATORY JUDGMENT

          47.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

  foregoing paragraphs.

          48.     This controversy involves the parties’ rights and responsibilities under the

  Agreement. Thus, there is an actual and justiciable controversy between the parties over which this

  Court is vested with the power to determine and declare under the Texas Declaratory Judgments Act,

  Chapter 37 of the Texas Civil Practice and Remedies Code.

          49.     Specifically, Plaintiffs seek a declaration that they have fully complied with all

  obligations and all conditions precedent under the Agreement, for which they now sue.

                                                     IX.

                   STATUTORY FRAUD (TEX. BUS. & COM. CODE § 27.01)

          50.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

  foregoing paragraphs.



  PLAINTIFFS’ ORIGINAL PETITION                                                                      PAGE 8
21-03009-hcm Doc#1-4 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 1 Pg 9 of 12



            51.   Defendants made false promises or representations of fact to Plaintiffs with regard to

  an agreement to purchase, acquire or transfer an interest in real estate, as described in the foregoing

  paragraphs. Defendants’ false promises or representations of fact were made for the purpose of

  inducing Plaintiffs into an agreement to purchase, acquire or transfer an interest in real estate.

  Plaintiffs relied on Defendants’ false promises or representations of fact by entering into the

  Agreement to purchase, acquire or transfer an interest in real estate, which reliance caused Plaintiffs

  injury.

            52.   As a result of the foregoing acts or omissions by Defendants, Plaintiffs have been

  damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which they

  now sue.

                                                     X.

                                  BREACH OF FIDUCIARY DUTY

            53.   Plaintiffs re-allege and incorporate by reference all allegations contained in the

  foregoing paragraphs.

            54.   In his capacity as a member of Westar, Kumar owed fiduciary duties to Plaintiffs,

  including, but not limited to, a duty of loyalty, a duty of candor, a duty of fair and honest dealing, a

  duty of full disclosure and a duty to refrain from self-dealing, and a duty to act fairly and in the best

  interest of Westar. By his actions described above, Kumar breached fiduciary duties to Plaintiffs.

            55.   As a result of the foregoing acts or omissions by Kumar, Plaintiffs have been

  damaged in an amount in excess of the minimum jurisdictional limits of this Court, for which they

  now sue.




  PLAINTIFFS’ ORIGINAL PETITION                                                                     PAGE 9
21-03009-hcm Doc#1-4 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 1 Pg 10 of
                                       12


                                                 XI.

                                       ATTORNEY’S FEES

        56.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

 foregoing paragraphs.

        57.     Plaintiffs have found it necessary to employ the services of the undersigned attorneys

 to represent them and have agreed to pay the reasonable fees and expenses incurred in prosecuting

 this matter. Pursuant to Sections 38.001 and 37.009 of the Texas Civil Practice & Remedies Code,

 Section 27.01(e) of the Texas Business & Commerce Code, and any other applicable provision at

 law or equity, Defendants are bound and obligated to pay Plaintiffs’ reasonable attorney’s fees and

 costs incurred herein, for which Plaintiffs now sue.

                                                XII.

                                   EXEMPLARY DAMAGES

        58.     Plaintiffs re-allege and incorporate by reference all allegations contained in the

 foregoing paragraphs.

        59.     Because Defendants’ actions were fraudulent and/or made with actual awareness of

 the falsity of same, Plaintiffs are entitled to exemplary damages in an amount to be determined by

 the Court, for which they now sue. TEX. BUS. & COM. CODE § 27.01(c)-(d); TEX. CIV. PRAC. & REM.

 CODE § 41.003(a)(1).

                                                XIII.

                                  CONDITIONS PRECEDENT

        60.     All conditions precedent to Plaintiffs’ recovery have been performed or have

 occurred.




 PLAINTIFFS’ ORIGINAL PETITION                                                                PAGE 10
21-03009-hcm Doc#1-4 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 1 Pg 11 of
                                       12


                                                 XIV.

                                 REQUEST FOR DISCLOSURE

        61.     Pursuant to Texas Rule of Civil Procedure 194, Defendants are requested to disclose,

 within 50 days of service of this request, the information or material described in Rule 194.2(a)-(l).

                                                 XV.

                                              PRAYER

        For the reasons stated, Plaintiffs prays that Defendants be cited to appear and answer herein,

 and that on final hearing, Plaintiffs Westar Investors Group, LLC, Suhail Bawa and Saleem Makani

 have judgment against Defendants The Gateway Ventures, LLC, PDG Prestige, Inc., Michael

 Dixson, Suresh Kumar, and Bankim Bhatt, jointly and severally, for the following:

        1.      Actual damages in an amount in excess of the minimum jurisdictional limits of the
                Court;

        2.      Specific performance;

        3.      Declaratory relief as requested herein;

        4.      Exemplary damages;

        5.      Reasonable and necessary attorney’s fees;

        6.      Pre-judgment interest at the rate of five percent (5%) per annum, or at the highest
                rate allowed by law;

        7.      Post-judgment interest at the rate of five percent (5%) per annum, or at the highest
                rate allowed by law;

        8.      Costs of suit; and

        9.      Such other and further relief to which Plaintiffs may show themselves justly entitled.




 PLAINTIFFS’ ORIGINAL PETITION                                                                 PAGE 11
21-03009-hcm Doc#1-4 Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit Tab 1 Pg 12 of
                                       12


                                             Respectfully submitted,

                                             BROWN FOX PLLC

                                             By: /s/ Eric C. Wood
                                             Eric C. Wood
                                             State Bar No. 24037737
                                             8111 Preston Road, Suite 300
                                             Dallas, Texas 75225
                                             Phone: (214) 327-5000
                                             Fax: (214) 327-5001
                                             Email: eric@brownfoxlaw.com

                                             ATTORNEYS FOR PLAINTIFFS
                                             WESTAR INVESTORS GROUP, LLC
                                             SUHAIL BAWA AND SALEEM MAKANI




 PLAINTIFFS’ ORIGINAL PETITION                                              PAGE 12
